internal_revenue_service number release date index numbers -------------------- --------------------------------- ---------------------------------- ------------------------------------ ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ----------------- telephone number -------------------- refer reply to cc corp b03 plr-121108-11 date date legend legend parent ----------------------------------------------------------- ------------------------------------------------------------------ ----------------------------------- distributing --------------------------------- ----------------------- ------------------------------------------------------------------ controlled ----------------------------------------------- ------------------------ ------------------------------ foreign sub ------------------------------------------------ ------------------------------------------------------------------- ---------------------------------------------------- foreign sub ------------------------------------------------ ------------------------------------------------------------------- ------------------------------------------- foreign sub ------------------------------------------------ ------------------------------------------------------------------- ---------------------------------------------------------- business a business b date ----------------------------------- -------------------------------------------- -------------------- plr-121108-11 date state a country a b ------------------------ ----------- ---------- -------- continuing arrangements --------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------- --------------------------------- dear --------------- this letter responds to your letter dated date requesting rulings under sec_355 and sec_368 and related provisions with respect to a proposed transaction described below the proposed transaction the information submitted in that request and in subsequent correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process moreover no information provided by the taxpayer has been reviewed and no determination has been made regarding whether the distribution defined below i satisfies the business_purpose requirement of sec_1_355-2 ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1_355-2 and iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 facts parent is a privately held state a corporation and the common parent of an affiliated_group_of_corporations filing a consolidated federal_income_tax return with its eligible members the parent group parent owns all the stock of distributing a state a corporation which has a single class of common_stock outstanding and is a member of the parent group distributing owns all the stock of controlled a state a corporation as well as all of the stock of foreign sub and foreign sub both country a corporations distributing is directly and indirectly through a number of wholly owned plr-121108-11 disregarded entities engaged in business a since date controlled has been directly engaged in business b prior to date and as described more fully below controlled and distributing directly and indirectly through a number of wholly owned disregarded entities conducted business b both business a and business b are capital intensive and require large amounts of debt to fund their respective operations distributing’s current lines of credit contain provisions the distributing debt covenants that constrain distributing’s business operations the taxpayer has submitted financial information indicating that the business a operations conducted by distributing have had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years and that the business b operations conducted by distributing and controlled before date and by controlled after date have had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years parent has determined that the separation of business b from business a will serve a number of corporate business purposes see representation below and accordingly the following proposed transaction has been partially consummated steps v through viii will occur on the same day proposed transaction i ii iii on date distributing contributed assets associated with business b business b domestic assets that exclude country a business b assets that foreign sub currently holds to controlled in constructive exchange for controlled stock liabilities assumed and the controlled debt in the form of a note the initial contribution comprised of previously existing liabilities associated with business b the controlled debt was created in the initial contribution on date foreign sub formed foreign sub a country a corporation as a wholly owned subsidiary with cash necessary to meet minimum capital requirements formation of foreign sub foreign sub will transfer all of its country a business b assets to foreign sub and foreign sub will assume related liabilities in constructive exchange for additional foreign sub stock the country a exchange after this step iii foreign sub will have an outstanding liability owed to foreign sub the foreign sub debt plr-121108-11 iv v vi all of the stock of foreign sub will be transferred to distributing in a transaction under country a law parent has represented that the value of foreign sub will be approximately dollar_figureb distributing will transfer additional business b assets and all of the stock of foreign sub to controlled in constructive exchange for additional controlled stock the secondary contribution and together with the initial contribution the contributions distributing and parent will enter into a purchase agreement the purchase agreement pursuant to which distributing will issue cash to parent which parent must then use to purchase the stock of controlled as outlined in steps vii and viii below vii pursuant to the purchase agreement distributing will declare and issue a cash dividend the dividend to parent in an amount equal to the value of controlled viii pursuant to the purchase agreement parent will use the step vii dividend to purchase all of the stock of controlled from distributing the purchase steps vii and viii may be referred to as the distribution in connection with the distribution distributing and controlled will enter into certain agreements concerning continuing business arrangements relating to business a and business b the continuing arrangements in addition controlled intends to refinance the controlled debt and the foreign sub debt within two years of the distribution in the event controlled has difficulty accessing debt from third parties after the distribution that is in the event of an unanticipated tightening of the credit markets it is possible controlled might not be able to refinance the controlled debt or the foreign sub debt within two years of the distribution and that it might be required to borrow additional funds from parent or other members of the parent group including distributing from time to time as needed to fund its operations representations a the initial contribution was made in connection with the proposed transaction the purpose of the secondary contribution was solely to facilitate the proposed transaction b no part of the stock to be distributed by distributing in the distribution will be received by parent as a creditor employee or in any capacity other than that of a shareholder of distributing plr-121108-11 c in applying sec_355 regarding the active_conduct_of_a_trade_or_business distributing will treat all members of its separate_affiliated_group the distributing sag which includes controlled as defined in sec_355 as one corporation d the five years of financial information submitted on behalf of business a conducted by distributing a member of the distributing sag are representative of its present operations and with regard to such operations there have been no substantial operational changes since the date of the last financial statements submitted e but for limited acquisitions that the taxpayer describes as permissible expansions of business a under sec_1_355-3 the distributing sag neither acquired_business a nor acquired control of an entity conducting business a during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part through the five-year period ending on the date of the distribution the distributing sag has been the principal_owner of the goodwill and significant assets of business a and will continue to be the principal_owner following the distribution f the five years of financial information submitted on behalf of business b conducted by distributing and controlled both members of the distributing sag before the initial contribution and by controlled after the initial contribution are representative of its present operations and with regard to such operations there have been no substantial operational changes since the date of the last financial statements submitted g controlled neither acquired_business b nor acquired control of an entity conducting business b during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part through the five-year period ending on the date of the distribution the distributing sag which includes controlled has been the principal_owner of the goodwill and significant assets of business b and controlled will continue to be the principal_owner following the distribution h except for the continuing arrangements following the distribution distributing and controlled will continue the active_conduct of their respective businesses independently and with their separate employees i the distribution will be carried out for the corporate business purposes of i significantly reducing business b’s cost of capital ii allowing business b to better manage its costs and more accurately price its products and iii eliminating the competition for capital between business a and business b the distribution is motivated in whole or in part by one or more of these corporate business purposes plr-121108-11 j there is no plan or intent to liquidate distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the distribution except in the ordinary course of business k the distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing controlled or both l for purposes of sec_355 immediately after the distribution parent determined after applying sec_355 will not hold stock possessing or more of the total combined voting power of all classes of distributing stock entitled to vote or or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution m for purposes of sec_355 immediately after the distribution parent determined after applying sec_355 will not hold stock possessing or more of the total combined voting power of all classes of controlled stock entitled to vote or or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution n except for one of the continuing arrangements payments made in all continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arms’ length o no two parties to the distribution are investment companies as defined in sec_368 and iv p immediately after the distribution as defined in sec_355 neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 q the distribution is not part of a plan or series of related transactions within the meaning of reg sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a or greater interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of either corporation r the liabilities assumed within the meaning of sec_357 if any by controlled as well as the controlled debt were incurred in the ordinary course of business and are associated with the assets being transferred plr-121108-11 s the total fair_market_value of the assets transferred by distributing to controlled in the contributions will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in connection with the exchange if any ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and iii the amount of cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing in connection with the exchange including the controlled debt the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange t no investment_credit determined under sec_46 has been or will be claimed with respect to any of the property transferred and to be transferred from distributing to controlled in the contributions u except for the controlled debt and for indebtedness that may be created in the ordinary course of business in connection with the continuing arrangements no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution the indebtedness owed by controlled to distributing after the distribution will not constitute stock_or_securities v parent distributing and controlled will each pay their own expenses if any incurred in connection with the distribution w the purchase agreement dividend and purchase were structured solely to avoid the distributing debt covenants the dividend and purchase are intended to create a circular_flow_of_cash between parent and distributing and to be disregarded for federal_income_tax purposes x parent has no plan or intention to dispose_of the stock of distributing or controlled or to engage in any transaction that would result in distributing or controlled ceasing to be members of the parent group y parent has no plan or intention to sell or otherwise dispose_of the stock of foreign sub or any of its assets after the distribution rulings for federal_income_tax purposes steps vii and viii will be disregarded and distributing will be treated as having distributed all of its controlled stock to parent see revrul_83_142 1983_2_cb_68 the contributions followed by the distribution will constitute a reorganization within the meaning of sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 plr-121108-11 the controlled debt will be treated as other_property for purposes of sec_361 see revrul_80_228 1980_2_cb_115 the controlled debt will be allocated to each of the assets transferred in the contributions in proportion to each asset’s relative fair_market_value under the principles of revrul_68_55 1968_1_cb_140 as amplified by revrul_85_164 c b distributing will recognize gain but not loss to the extent the amount of the controlled debt allocated to each asset exceeds such asset’s adjusted_basis at the time of the contributions sec_361 the gain recognized by distributing from the contributions will be deferred under the principles of sec_1_1502-13 controlled will recognize no gain_or_loss upon the contributions sec_1032 controlled's basis in each of the assets received in the contributions will be equal to the basis of the asset in the hands of distributing immediately prior to the contributions increased by an amount equal to the gain if any recognized by distributing on the transfer sec_362 controlled's holding_period in each of the assets received will include the period during which distributing held the assets sec_1223 distributing will recognize no gain_or_loss upon the distribution sec_361 parent will recognize no gain_or_loss and no amount will be includible in its income upon the receipt of controlled stock in the distribution sec_355 the aggregate basis of the controlled stock in the hands of parent immediately after the distribution will equal the aggregate basis of the distributing stock held by parent immediately before the distribution allocated between the stock of distributing and controlled in proportion to the fair_market_value of each immediately following the distribution in accordance with reg sec_1_358-2 parent’s holding_period in the controlled common_stock received in the distribution will include the holding_period of the common_stock of distributing with respect to which the distribution is made provided that parent held such distributing common_stock as a capital_asset on the date of the distribution sec_1223 earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 and reg sec_1_312-10 plr-121108-11 caveats no opinion was requested and no opinion is expressed about the formation of foreign sub in step ii above or the country a exchange in step iii above or the tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this ruling letter in accordance with the power_of_attorney on file in this office a copy of this ruling letter will be sent to your authorized representative sincerely joanne m fay assistant branch chief branch office of associate chief_counsel corporate cc
